DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-10, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder et al. (USPUB 2019/0379219).

As to Claim 1, Snyder discloses a battery protection system of a battery, comprising: a first protection integrated circuit (PIC) coupled to the battery and configured to determine whether a drive current of the battery is at fault and generate one or more first switching signals indicating whether the drive current of the battery is at fault (Paragraphs 12-13); a second PIC coupled to the battery and configured to determine whether the drive current of the battery is at fault and generate one or more second switching signals indicating whether the drive current of the battery is at fault (Paragraph 42); control logic coupled to the first PIC and the second PIC, the control logic being configured to combine the first and second switching signals to provide a first combined switching signal (Paragraph 23-26); and a first switching component and a second switching component, the first and second switching components being electrically coupled in series on a DC charging and discharging path of the battery, and each switching component being coupled to the control logic and configured to control the DC charging and discharging path using the first combined switching signal (Figure 1B, Elements 142-148).
As to Claim 2, Snyder discloses the battery protection system of claim 1, comprising: a first serial resistor and a second serial resistor identical to the first serial resistor, the first and second serial resistors being electrically coupled in series with each other and in series with the battery on the DC charging and discharging path of the battery, and a same amount of direct current being configured to flow through the first and second serial resistors and the battery during charging and discharging of the battery (Paragraph 22).
As to Claim 4, Snyder discloses the battery protection system of claim 1, wherein: for each of the first and second PICs, the drive current of the battery is determined to be at fault when the drive current falls out of a respective charge current range during charging of the battery or when the drive current falls out of a respective discharge current range during discharging of the battery (Paragraph 51).
As to Claim 5, Snyder discloses the battery protection system of claim 4, wherein for at least one of the first and second PICs, the respective charge current range is distinct from the respective discharge current range (Paragraphs 24 and 26).
As to Claim 7, Snyder discloses the battery protection system of claim 1, wherein: each of the first and second switching components includes a respective charging switch and a respective discharging switch; and for each switching component, the respective charging and discharging switches are electrically coupled in series and configured to control charging and discharging of the battery, respectively (Paragraph 24 and 26).
As to Claim 8, Snyder discloses the battery protection system of claim 7, wherein each of the charging and discharging switches includes a transistor device having a gate controlled by the first PIC (Figure 1A).
As to Claim 9, Snyder discloses the battery protection system of claim 1, wherein the control logic includes at least one of an AND logic and an OR logic configured to combine the first and second switching signals (Paragraph 12).
As to Claim 10, Snyder discloses the battery protection system of claim 1, wherein the first and second PICs are substantially identical to each other and separately arranged on two distinct substrates (Figure 1B).
As to Claim 15, Snyder discloses the battery protection system of claim 1, wherein: the battery protection system is enclosed in an electronic device with the battery; the battery protection system is configured to be charged via a cable connected to an external power source; the electronic device includes a power connector exposed on an exterior surface of the electronic device and configured to receive the cable for charging the battery (Paragraphs 19-20).
As to Claim 16, Snyder discloses the battery protection system of claim 15, wherein the electronic device is one of a camera device, a doorbell, a hazard detector, a display assistance device, or a speaker assistance device (Paragraph 21).
As to Claim 17, Snyder discloses the battery protection system of claim 1, wherein the first and second PICs are interchangeable with each other in the battery protection system (Paragraph 23).
As to Claim 18, Snyder discloses the battery protection system of any of claim 1, wherein the first and second PICs are the same type of electronic components having electrical characteristics controlled with a predetermined tolerance (Paragraph 23).
As to Claim 19, Snyder discloses a method for protecting a battery, comprising: at a battery protection system of the battery the battery protection including a first protection integrated circuit (PIC) coupled to the battery, a second PIC coupled to the battery, control logic coupled to the first PIC and the second PIC, and a first switching component and a second switching component, the first switching component and the second switching component being electrically coupled in series on a DC charging and discharging path of the battery, and each switching component being coupled to the control logic: determining, by the first PIC, whether a drive current of the battery is at fault; generating, by the first PIC, one or more first switching signals indicating whether the drive current of the battery is at fault; determining, by the second PIC, whether the drive current of the battery is at fault, generating, by the second PIC, one or more second switching signals indicating whether the drive current of the battery is at fault combining, via the control logic, the first and second switching signals to provide a first combined switching signal; and controlling, via the first switching component and the second switching component, the DC charging and discharging path using the first combined switching signal (Paragraphs 12-13, 23-26, and 42, and Figure 1).
As to Claim 20, Snyder discloses a method of protecting a battery, comprising: providing a first protection integrated circuit (PIC) coupled to the battery and configured to determine whether a drive current of the battery is at fault and generate one or more first switching signals indicating whether the drive current of the battery is at fault; providing a second PIC coupled to the battery and configured to determine whether the drive current of the battery is at fault and generate one or more second switching signals indicating whether the drive current of the battery is at fault; providing control logic coupled to the first PIC and the second PIC, the control logic being configured to combine the first switching signals and the second switching signals to provide a first combined switching signal; and providing a first switching component and a second switching component, the first switching component and the second switching component being electrically coupled in series on a DC charging and discharging path of the battery, and each switching component being coupled to the control logic and configured to control the DC charging and discharging path using the first combined switching signal (Paragraphs 12-13, 23-26, and 42, and Figure 1).

Allowable Subject Matter
Claims 3, 6, and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859